Citation Nr: 0936551	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1946 to July 1947.  
The Veteran died in July 2005.  The appellant is the 
surviving spouse of the Veteran, and is seeking entitlement 
to service connection for the cause of the Veteran's death. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied entitlement to 
service connection for cause of death.  

In July 2007, the appellant canceled her scheduled Board 
hearing in a timely manner.  

The appellant did not submit a substantive appeal to the 
Board following the issuance of an April 2007 statement of 
the case (SOC), which addresses the issues of entitlement to 
non service connected death pension and accrued benefits.  
Hence those issues are not currently before the Board.  See 
38 C.F.R. § 20.200.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  The appellant contends that the Veteran's 
service connected pulmonary tuberculosis, inactive, with 
restrictive ventilatory defect and residual lung fibrosis, 
caused his death.  

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran died in July 2005.  The certificate of death 
lists the immediate cause of the Veteran's death as 
aspiration pneumonia.  No other antecedent or underlying 
cause of death was noted.  At the time of the Veteran's 
death, service connection was established for pulmonary 
tuberculosis, inactive, with restrictive ventilatory defect 
and residual lung fibrosis, and was rated as 30 percent 
disabling.  

Private hospital records dated in July 2005 note a principal 
diagnosis of aspiration pneumonia, and other diagnoses of 
hypertensive atherosclerotic and cardiovascular disease, 
chronic.  A letter to VA from the Veteran's treating private 
hospital dated in August 2005 notes that several months prior 
to his death the Veteran experienced the inability to take 
oral nutrients and a nasogastric tube was inserted to 
facilitate feeding.  Mechanical complication of tube feeding 
is potentially the most serious risk, and of particular 
importance is aspiration.  The clinical picture of aspiration 
pneumonia is one of abrupt onset of respiratory distress.  

The current record contains evidence that the immediate cause 
of the Veteran's death was aspiration pneumonia and that the 
Veteran had a service-connected pulmonary tuberculosis 
disability, which was rated as 30 percent disabling at the 
time of his death.  Given that the cause of the Veteran's 
death and his service connected disability involve the same 
anatomical region of his body, a VA medical opinion should be 
provided regarding the etiology of the Veteran's death.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

Additionally, in view of the need to return the case for such 
additional development, the Board takes this opportunity to 
direct action to remedy any inadequacy in notice required by 
the Veterans Claims Assistance Act of 2000.  In the context 
of a claim for DIC benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Notice provided 
in this case does not appear to comport with the standards 
set out in Hupp.  The August 2005 and August 2007 notice 
letters did not state what conditions the Veteran was service 
connected for at the time of his death.  Thus, on remand the 
appellant must be provided with corrective notice.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342, 
specifically identifying the disabilities 
for which her deceased spouse was service-
connected at the time of his death and 
providing an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected disability.  An explanation of 
the evidence and information required to 
substantiate a DIC claim based on any 
disabilities not yet service-connected 
should also be provided.  

2.  Thereafter, obtain a VA medical 
opinion from an appropriate physician as 
to whether it is as at least as likely as 
not that the Veteran's service-connected 
pulmonary tuberculosis, inactive, with 
restrictive ventilatory defect and 
residual lung fibrosis disability caused, 
or contributed substantially or materially 
to, or is otherwise related to, the cause 
of death, which was noted to be aspiration 
pneumonia.

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
specifically address the August 2005 
private medical letter of record.  A 
detailed rationale for all medical 
opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.


















The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
LEONARD J. VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



